Title: To Thomas Jefferson from Henry Dearborn, 23 November 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department Novemr. 23d. 1807
                        

                        I have the honor herewith to transmit you a list of promotions and appointments in the Army of the United States made during the last recess of Congress.
                  Accept Sir, assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                     Enclosure
                                                
                            List of Promotions and appointments in the Army of the United States made during the last recess of Congress
                     Regiment of Artillerists
                     First Lieut. Lewis Howard to be promoted to the rank of Captain vice, William Yates resigned November 1st 1806
                     First Lieut. Williams Cocks to be promoted to the rank of Captain, vice, George Waterhouse, deceased April 11th. 1807
                     Second Lieut. Porter Hanks to be promoted to the rank of First Lieut. vice Stephen Worrell promoted Decr. 31st. 1806
                     Second Lieut. Thomas Murray  to be promoted to the rank of First Lieut. vice William Cocks promoted April 11. 1807.
                     First Regiment of Infantry
                     First Lieut. Eli B. Clemson to be promoted to the rank of Captain vice, Meriwether Lewis resigned March 4th. 1807
                     Second Lieut. William Whistler to be promoted to the rank of First Lieut. vice Eli B. Clemson promoted March 4, 1807
                     Ensign John F. Bowie to be promoted to the rank of Second Lieut. vice, William Whistler promoted March 4, 1807.
                     Second Regiment of Infantry
                     First Lieut: Edmund P. Gaines to be promoted to the rank of Captain vice John Hanes resigned February 28th. 1807
                     Second Lieut. Gilbert C. Russell to be promoted to the rank of First Lieut. vice Edmund P. Gaines promoted Feby 28. 1807
                     Ensign John Pemberton to be promoted to the rank of Second Lieut. vice Gilbert C. Russell promoted Feby 28. 1807.
                     Charles Slocum to be appointed Surgeons Mate to take rank from 25 March 1807.
                     Samuel D Forsythe to be appointed Surgeons Mate to take rank from 21st April 1807.
                     Alfred Thruston to be appointed Surgeons Mate to take rank from the 18 May 1807
                     Henry Skinner to be appointed Surgeons Mate to take rank from the 30 July 1807.
                     Mann Page Lomax of Virginia to be appointed Second Lieut. of the regiment of Artillerists, Alexander Brownlow of Virginia, Jesse White and John Wetzel of Tennessee, Michael Immell of Pennsylvania, and Seth Thompson of Ohio to be appointed Ensigns of Infantry to take rank from the 10th. June 1807.
                        
                        
                    